UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 19, 2012 Universal Forest Products, Inc. (Exact name of registrant as specified in its charter) Michigan 0-22684 38-1465835 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 East Beltline, NE Grand Rapids, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (616) 364-6161 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 2.02 Results of Operations and Financial Condition On July 19, 2012, the Registrant issued a press release announcing its financial results for the quarter ended June 30, 2012.A copy of the Registrant’s press release is attached as Exhibit 99(a) to this Current Report. Item 9.01 Financial Statements, Pro Forma Financial Information, and Exhibits (c) Exhibits 99(a) Press Release dated July 19, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNIVERSAL FOREST PRODUCTS, INC. (Registrant) Dated:July 19, 2012 By: /s/ Michael R. Cole Michael R. Cole, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit Number Document 99(a) Press Release dated July 19, 2012.
